DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (2017/0104475) in view of Matsuzaki et al. (8,878,621) (hereinafter “Matsuzaki”).
Regarding claim 1, Lam discloses an oscillation circuit (Fig.1, please refer to the whole reference for detailed), comprising: a first current source circuit (178) having a  which is connected to VDD) to be connected to a first power source (VDD) and an output terminal (output terminal of 178, which is connected to 179); a second current source circuit (177) having a power supply terminal (power supply terminal of 177, which is connected to VDD) to be connected to the first power source (VDD) and an output terminal (output terminal of 177); a resistor (179) between the output terminal of the first current source circuit and a second power source (ground); a first capacitor (173a); a second capacitor (173b); a first comparator circuit (174a) having a first input terminal to which is a voltage across the resistor is applied as a reference voltage (VREF) and a second input terminal to which a voltage of the first capacitor is applied; a second comparator circuit (174b) having a first input terminal to which is the reference voltage is applied and a second input terminal to which a voltage of the second capacitor is applied; an RS latch (180) configured to receive a first output signal supplied from the first comparator circuit (174a) and a second output signal supplied from the second comparator circuit (174b), and output signal at a High level or a Low level; a first switch (175a) is configured to connect or disconnect a current path between the second current source circuit and the first capacitor in accordance with a signal level of the output signal of the RS latch (VCLKA); and a second switch (175b) is configured to disconnect or connect a current path between the second current source circuit and the second capacitor. 
Lam doesn’t explicitly disclose a second switch is configured to disconnect or connect a current path between the second current source circuit and the second capacitor in accordance with the signal level of the output signal of the RS latch. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teaching of Matsuzaki to provide a second switch is configured to disconnect or connect a current path between the second current source circuit and the second capacitor in accordance with the signal level of the output signal of the RS latch (by using 36 and 31 of Matsuzaki instead of using 180 of Lam). The suggestion/motivation would have been to use functionally equivalent circuit as a design choice as supported by Matsuzaki. 

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (2017/0104475) in view of Matsuzaki et al. (8,878,621) (hereinafter “Matsuzaki”) and Kudari (7,034,627).
	Regarding claim 2, Lam in view of Matsuzaki is used to reject claim 1 above.
	Lam discloses the first current source circuit (178) and the second current source circuit (177).

	Kudari discloses an example of a first current source circuit (formed by M4, which provides a current I4) has a current characteristic representing a change in output current with respect to a temperature change (column 3, line 34-37), and, wherein a second current source circuit (for example formed by M3, which provides a current I3) has the current characteristic (column 3, line 34-37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Matsuzaki with the teaching of Kudari to provide the first current source circuit has a current characteristic representing a change in output current with respect to a temperature change, and, wherein the second current source circuit has the current characteristic. The suggestion/motivation would have been to use temperature dependent current source circuits to provide oscillator frequency which is substantially independent of variations in temperature and supply voltage as taught by Kudari.
	
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (2017/0104475) in view of Matsuzaki et al. (8,878,621) (hereinafter “Matsuzaki”), Kudari (7,034,627) and Otaka (2002/0084850).
	Regarding claim 3, Lam in view of Matsuzaki and Kudari is used to reject claims 1 and 2 above.

	Lam doesn’t disclose the first current source circuit and the second current source circuit each include a Widlar current source including transistors configured to operate in a weak inversion region.
Kudari discloses the first current source circuit (formed by M4, which provides a current I4) and the second current source circuit (for example formed by M3, which provides a current I3) each provides temperature dependent current (column 3, line 34-37).
	Otaka discloses a current source circuit (101a Fig.2), which provides temperature dependent current (¶ 12), includes a Widlar current source including transistors (M30 and M31) configured to operate in a weak inversion region (¶ 36 and 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Matsuzaki and Kudari with the teaching of Otaka to provide the first current source circuit and the second current source circuit each include a Widlar current source including transistors configured to operate in a weak inversion region. The suggestion/motivation would have been to use temperature dependent current source circuits to provide oscillator frequency which is substantially independent of variations in temperature. 

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (2017/0104475) in view of Matsuzaki et al. (8,878,621) (hereinafter “Matsuzaki”) and Huang (2018/0143660).
Regarding claim 4, Lam in view of Matsuzaki is used to reject claim 1 above.
	Lam discloses the first current source circuit (178) and the second current source circuit (177).
	Lam doesn’t disclose the first current source circuit includes an enable signal input terminal and a first start-up circuit, and wherein the second current source circuit includes an enable signal input terminal and a second start-up circuit. 
	Huang discloses an example of a current source circuit (Fig.2A) includes an enable signal input terminal (EN) and a start-up circuit (210). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Matsuzaki with the teaching of Huang to provide the first current source circuit includes an enable signal input terminal and a first start-up circuit, and wherein the second current source circuit includes an enable signal input terminal and a second start-up circuit. The suggestion/motivation would have been to use a current source circuit with a start-up circuit to provide current as taught by Huang. 
Regarding claim 5, Lam in view of Matsuzaki and Huang is used to reject claims 1 and 4 above.
	Lam discloses the first current source circuit (178) and the second current source circuit (177).
Lam doesn’t disclose the first start-up circuit is configured to output a start-up signal before the second start-up circuit outputs a start-up signal.

Since, the first current source circuit includes an enable signal input terminal and a first start-up circuit, and wherein the second current source circuit includes an enable signal input terminal and a second start-up circuit, thus providing the first start-up circuit is configured to output a start-up signal before the second start-up circuit outputs a start-up signal would have been depending on timing of each of the enable signal provided to each of the first current source circuit and the second current source circuit since there has two enable signals, also which would have been due to propagation delay between providing each of the enable signal. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Matsuzaki with the teaching of Huang to provide the first start-up circuit is configured to output a start-up signal before the second start-up circuit outputs a start-up signal. The suggestion/motivation would have been to use a current source circuit with a start-up circuit to provide current as taught by Huang.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849